DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1, 4, 8 and 16 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species heat sensor without traverse in the reply filed on 11/18/2022 is acknowledged.  The Office twice attempted to make clear to Applicants to elect one species from each group listed.  Applicants chose to elect only heat sensor from one group. Thus, the Office, due to Applicants’ decision to elect a species from only one group, examines claims 1, 4, 8 and 16.
Claims 2-3, 5-7, 9-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Applicants are reminded that upon determination of allowable subject matter, all claims which require the allowable subject matter will be rejoined.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 8 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
The specification fails to demonstrate possession of “a first ceramic coating on the sidewall having a window about the sensor.”  The specification never discloses a window.  The word “window” is never used.  The drawings do not show any windows.  At best, the specification discusses glass nozzles: “The nozzle may be metallic, such as with a dielectric coating, wherein such a coating may comprise one or more non-conducting "sheaths" for inclusion over, partially over, within, or partially within a nozzle, such as an inductive metallic nozzle; or may be non-metallic, such as glass or ceramic” (para. 0034).  However, the specification never discusses a glass window “about the sensor.”  In fact, the only discussion of anything “about” a sensor is “[i]ntegrated sensor . . . on a sheath provided about the nozzle wall” (para. 0038).  Finally, the specification fails to provide the meaning of “about.”  In sum, the specification is devoid of any explanation as to how to make and use an FDM nozzle with “a first ceramic coating on the sidewall having a window about the sensor.”
	

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of the “a first ceramic coating on the sidewall having a window about the sensor” without speculation.  The term “about” is never defined in the specification.  There are multiple, vague common meanings: reasonably close to; almost; on the verge of; on all sides; around the outside; in the vicinity; in the opposite direction; with regard to or concerning; in the immediate neighborhood of; etc.  See Merriam-Webster, definition of about, available at https://www.merriam-webster.com/dictionary/about, accessed 11/29/2022.  To take one definition, it is entirely unclear the metes and bounds of “a first ceramic coating on the sidewall having a window [reasonably close to] the sensor.”  The location of the window in relation to the sensor is critical to searching and applying prior art because all other elements are well-known in the art (DE 102016006247; WO 2016/102669; US 2017/0361501; US 20170151704; US 20180200955; US 20170151704; US 20180027615; US 20200238621; US 20170100888; US 20160257068; US 20200324469; US 20140044822; US 20040217186; CN 103395973 A; US 20170252827).  Thus, in order to search and apply prior art, the Office would be required to speculate as to the metes and bounds of the claimed invention.
The phrase “a second ceramic upon the first ceramic coating” is similarly confusing because the meaning of “upon” is not defined in the specification, and a common vague term.
	The term “substantially” is undefined in the specification, and a common vague term; thus, “substantially cylindrical metallic chamber” is indefinite.  In addition, “the cylindrical metallic chamber” in line 5 of claim 1 lacks antecedent basis because line 3 states “substantially cylindrical metallic chamber.”
	Claim 1 is also confusing because “a second ceramic” does not correlate with a “first ceramic” in claim 1.  Instead, claim 1 recites a “first ceramic coating.”  Thus, it is not clear if “a second ceramic” is in fact a second ceramic coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743